     Case 2:19-cv-07025 Document 1 Filed 08/13/19 Page 1 of 12 Page ID #:1




 1
      VANESSA SHAKIB (CA Bar #287339)
 2    Shakib Law, PC
      500 N Brand Blvd, Suite 2000
 3
      Glendale, CA 91203
 4    Telephone: (818) 516-9532
 5    Email: Vanessa@vanessashakib.com
 6
      Local Counsel for Plaintiff
 7
      LINDSAY K. LARRIS (CA Bar # 254270)
 8
      WildEarth Guardians
 9    2590 Walnut Street
10
      Denver, CO 80205
      Telephone: (310) 923-1465
11    Email: LLarris@wildearthguardians.org
12

13
      Counsel for Plaintiff
      (Additional Counsel Listed on
14
      Signature Page)

15                    IN THE UNITED STATES DISTRICT COURT
16                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
17
                                        )
18    WILDEARTH GUARDIANS,              )       Case No.: 2:19-CV-7025
                                        )
19                  Plaintiff,          )       COMPLAINT FOR
                                        )       DECLARATORY AND
20           vs.                        )       INJUNCTIVE RELIEF
21    DAVID BERNHARDT, in his official )
                                        )       (Endangered Species Act,
      capacity as U.S. Secretary of the )       16 U.S.C. § 1531 et seq.)
22
      Interior, and UNITED STATES FISH )
                                        )
23    AND WILDLIFE SERVICE,             )
                    Defendants.         )
24                                      )
                                        )
25                                      )
                                        )
26                                      )
                                        )
27                                      )
                                        )
28                                      )



                                            1
     Case 2:19-cv-07025 Document 1 Filed 08/13/19 Page 2 of 12 Page ID #:2




 1                                   I. INTRODUCTION
 2          1.     Plaintiff WildEarth Guardians (“Guardians”), brings this action under
 3    the Endangered Species Act (“ESA”), 16 U.S.C. § 1531 et seq., to compel the
 4    Secretary of the Interior (“Secretary”) and United States Fish and Wildlife Service
 5    (“FWS”) (collectively, “Defendants”) to comply with the ESA’s non-discretionary
 6    requirement that Defendants make a “12-month finding” on Guardians’ petition to
 7    list the Joshua tree (Yucca brevifolia) as a threatened species under the ESA. 16
 8    U.S.C. § 1533(b)(3)(B). Guardians requests this Court to order Defendants to
 9    comply with the ESA’s non-discretionary deadline to make a listing determination
10    by a reasonable date certain on Guardians’ petition in order to ensure the continued
11    survival of the Joshua tree.
12          2.     Joshua trees (Yucca brevifolia) are long-lived, succulent plants
13    endemic to the Mojave Desert. This distinctive plant derived its name from
14    Mormon travelers who, upon seeing the limbs of the succulent branching upwards
15    to heaven, named it after the biblical prophet Joshua, who raised his arms in prayer
16    for guidance to the Promised Land. The Joshua tree an icon of the Southern
17    California desert, with its namesake, the Joshua Tree National Park, hosting more
18    than 2.8 million visitors a year in 2017, with visitation predicted to increase by
19    hundreds of thousands on a yearly basis. Tourists travel from across the world to
20    hike, camp, and climb amongst the backdrop of these magnificent plants. Joshua
21    trees have a beloved place in pop culture history as well, ranging from their feature
22    on the cover of artist U2’s album of the same name to serving as reliable extras in
23    multiple films, television shows, and music videos over the past 50 years.
24          3.     Joshua trees’ storied history dates back to the Pleistocene era, about
25    2.5 million years ago, when the trees existed alongside creatures such as the giant
26    sloth and wooly mammoth. Despite the Joshua trees’ incredibly longevity, climate
27    change and drought threaten to completely eradicate the species by 2100. A recent
28




                                                2
     Case 2:19-cv-07025 Document 1 Filed 08/13/19 Page 3 of 12 Page ID #:3




 1    scientific study indicated that, at the current rate of climate acceleration, only .02%
 2    of Joshua trees will be left in Joshua Tree National Park by 2070.
 3          4.     In light of these threats to the continued survival of the Joshua tree, on
 4    September 28, 2015, Guardians filed a petition under the ESA requesting FWS to
 5    list the Joshua tree as a threatened species throughout its range.
 6          5.     On September 14, 2016, FWS issued a positive 90-day finding on
 7    Guardians’ petition. 81 Fed. Reg. 63,160-63,165 (Sept. 14, 2016). FWS
 8    concluded that Guardians’ petition presented substantial scientific and commercial
 9    information that might warrant listing the Joshua tree as a threatened species. Id.
10    But in the nearly three years since FWS made that finding, the agency has made no
11    further findings regarding the Joshua tree’s protection under the ESA.
12          6.     Specifically, Defendants have not issued the required “12-month
13    finding” under ESA section 4(b)(3)(B). 16 U.S.C. § 1533(b)(3)(B). This 12-
14    month finding should have been completed by September 29, 2016 (12 months
15    from receipt of Guardians’ 2015 petition).
16          7.     Guardians hereby seeks declaratory and injunctive relief to enforce
17    the non-discretionary deadline for Defendants to make a 12-month finding on
18    Guardians’ petition to list the Joshua tree under the ESA, and to compel
19    Defendants to make a finding as to whether listing the Joshua tree as a threatened
20    species under the ESA is warranted. 16 U.S.C. § 1544(b)(3)(B).
21                            II. JURISDICTION AND VENUE
22          8.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §
23    1331 (federal question), 28 U.S.C. §§ 2201-2202 (declaratory and injunctive
24    relief), 5 U.S.C. §§ 701-706 (APA), and 16 U.S.C. § 1540(c) and (g)(1)(C) (action
25    arising under ESA citizen suit provision).
26          9.     As required by the ESA, Guardians has afforded Defendants with
27    more than 60-days written notice of its intention to sue. On January 18, 2019
28    Guardians provided Defendants with written notice of its intent to sue for FWS’s




                                                 3
     Case 2:19-cv-07025 Document 1 Filed 08/13/19 Page 4 of 12 Page ID #:4




 1    failure to make a 12-month finding on the petition to list the Joshua tree. At that
 2    time, more than 12 months had passed since Guardians submitted its listing
 3    petition.
 4            10.   Defendants received the notice of intent to sue on January 23, 2019.
 5    Defendants have not remedied their violations of law.
 6            11.   An actual controversy exists between the parties within the meaning
 7    of 28 U.S.C. § 2201.
 8            12.   Venue lies in the Central District of California pursuant to 28 U.S.C. §
 9    1391(e) and 16 U.S.C. § 1540(g)(3)(A).
10            13.   This Court has the authority to grant Guardians’ requested relief under
11    the ESA, 16 U.S.C. § 1540(g).
12                                        III. PARTIES
13            14.   Plaintiff, WILDEARTH GUARDIANS (“Guardians”) is a non-profit,
14    501(c)(3) conservation organization based in Santa Fe, New Mexico. Guardians’
15    mission is to protect and restore the wildlife, wild places, wild rivers, and health of
16    the American West. It has approximately 231,000 members and supporters
17    nationwide with a substantial number of members in Joshua tree habitat in the
18    Southwestern United States. Guardians has an active endangered species
19    protection campaign, with a geographic focus on flora and fauna endemic to the
20    western United States. As part of this campaign, Guardians has repeatedly urged
21    the Secretary to list imperiled species, including the Joshua tree, as threatened or
22    endangered species pursuant to the ESA. Guardians filed its petition to list the
23    Joshua tree in September 2015. Guardians invested substantial organizational
24    resources in preparing this petition and in submitting timely comments to FWS in
25    response to the agency’s September 2016 positive 90-day finding for the Joshua
26    tree.
27            15.   Guardians brings this action on behalf of itself and its adversely
28    affected members. Guardians and its members derive scientific, aesthetic,




                                                 4
     Case 2:19-cv-07025 Document 1 Filed 08/13/19 Page 5 of 12 Page ID #:5




 1    recreational, and spiritual benefit from endangered and threatened species and their
 2    habitats. Guardians and its members frequently use and enjoy, and will continue to
 3    use and enjoy, the Joshua tree and its habitat for wildlife viewing and for
 4    recreational, aesthetic, and scientific activities. Guardians and its members are
 5    particularly concerned with the conservation of the Joshua tree and the ecosystems
 6    on which it depends for its survival. Guardians and its members have observed
 7    and photographed Joshua trees, made multiple visits to Joshua Tree National Park,
 8    and have ongoing interests in the Joshua tree and its habitat. Guardians and its
 9    members have future plans to visit and observe the Joshua tree and, in particular, to
10    return to Joshua Tree National Park. Guardians’ and its members’ interests in
11    observing, studying, and otherwise enjoying the Joshua tree, and in obtaining and
12    disseminating information regarding the Joshua tree, have been harmed by
13    Defendants’ actions and Defendants’ failure to make a 12-month finding as
14    required by the ESA, 16 U.S.C. § 1533(b)(3)(B). Guardians’ and its members’
15    injuries would be remedied by an order from this Court compelling compliance
16    with the statute.
17          16.    Unless the requested relief is granted, Guardians’ and its members’
18    interests will continue to be injured by Defendants’ failure to comply with their
19    statutory obligation. The injuries described above are actual and imminent and are
20    caused by Defendants’ failure to complete a 12-month finding for the Joshua tree.
21    The relief sought herein would redress Guardians’ and its members’ injuries.
22          17.    Defendant DAVID BERNHARDT is the Secretary of the U.S.
23    Department of the Interior, and has the ultimate responsibility for implementation
24    of the ESA. He is sued in his official capacity.
25          18.    Defendant U.S. FISH AND WILDLIFE SERVICE is an agency of the
26    federal government located within the U.S. Department of the Interior. The
27    Secretary of the Interior has charged FWS with implementing and enforcing the
28    ESA. 50 C.F.R. § 402.01(b).




                                                5
     Case 2:19-cv-07025 Document 1 Filed 08/13/19 Page 6 of 12 Page ID #:6




 1                               IV. LEGAL BACKGROUND
 2          19.    Congress has found that “various species of fish, wildlife, and plants
 3    in the United States have been rendered extinct as a consequence of economic
 4    growth and development untempered by adequate concern and conservation,” and
 5    that “other species of fish, wildlife, and plants have been so depleted in numbers
 6    that they are in danger of or threatened with extinction.” 16 U.S.C. § 1531(a)(1)
 7    and (2).
 8          20.    The purpose of the ESA is to “provide a means whereby the
 9    ecosystems upon which endangered and threatened species depend may be
10    conserved, [and] to provide a program for the conservation of endangered species
11    and threatened species ....” 16 U.S.C. § 1531(b).
12          21.    The ESA requires the Secretary of the Interior to list species of plants
13    and animals found to be facing extinction as “threatened” or “endangered.” 16
14    U.S.C. § 1533(a). An “endangered species” is “any species which is in danger of
15    extinction throughout all or a significant portion of its range ....” 16 U.S.C. §
16    1532(6). A “threatened species” is a species “which is likely to become an
17    endangered species within the foreseeable future ....” 16 U.S.C. § 1532(20).
18          22.    Before the ESA can protect a species that is facing extinction, or that
19    species’ habitat, that species must be listed as either threatened or endangered
20    under the ESA. 16 U.S.C. § 1533(d). The listing process is the first critical step in
21    the ESA’s system of species protection and recovery.
22          23.    Any interested person can begin the listing process by filing a petition
23    to list a species with the Secretary. 16 U.S.C. § 1533(b)(3)(A); 50 C.F.R. §
24    424.14(a).
25          24.    Upon receipt of a petition to list a species, the Secretary shall make a
26    preliminary determination as to whether the petition “presents substantial scientific
27    or commercial information” warranting the petitioned action. 16 U.S.C. §
28    1533(b)(3)(A); 50 C.F.R. § 424.14(b)(1). Under the ESA’s implementing




                                                 6
     Case 2:19-cv-07025 Document 1 Filed 08/13/19 Page 7 of 12 Page ID #:7




 1    regulations, “substantial information” is defined as the “amount of information that
 2    would lead a reasonable person to believe that the measure proposed in the petition
 3    may be warranted.” 50 C.F.R. § 424.14(b).
 4          25.    The Secretary is required to make this preliminary determination
 5    within 90 days of receipt of the petition, “to the maximum extent practicable.” 16
 6    U.S.C. § 1533 (b)(3)(A).
 7          26.    In making a 90-day finding regarding a petition to list a species as
 8    threatened or endangered, the Secretary must consider whether the petition: “(i)
 9    Clearly indicates the administrative measure recommended and gives the scientific
10    and any common name of the species involved; (ii) Contains detailed narrative
11    justification for the recommended measure, describing, based on available
12    information, past and present numbers and distribution of the species involved and
13    any threats faced by the species; (iii) provides information regarding the status of
14    the species over all or a significant portion of its range; and (iv) is accompanied by
15    appropriate supporting documentation in the form of bibliographic references,
16    reprints of pertinent publications, copies of reports or letters from authorities, and
17    maps.” 50 C.F.R. 424.14(b)(2).
18          27.    If the petition is found to present substantial information, the
19    Secretary must “promptly commence a review of the status of the species” and
20    must “promptly publish” the preliminary finding in the Federal Register. 16
21    U.S.C. § 1533(b)(3)(A).
22          28.    If the Secretary makes an affirmative 90-day finding, the Secretary
23    has 12 months from the date that the petition was received to make one of three
24    findings: (1) the petitioned action is not warranted; (2) the petitioned action is
25    warranted; or (3) the petitioned action is warranted but presently precluded by
26    other pending proposals for listing species, provided certain circumstances are
27    present. 16 U.S.C. § 1533(b)(3)(B); 50 C.F.R. § 424.14(b)(3). The 12-month
28




                                                 7
     Case 2:19-cv-07025 Document 1 Filed 08/13/19 Page 8 of 12 Page ID #:8




 1    requirement established by 16 U.S.C. § 1533(b)(3)(B) is a mandatory deadline.
 2    Biodiversity Legal Found. v. Badgley, 309 F.3d 1166, 1177 (9th Cir. 2002).
 3            29.    Listing a species as either threatened or endangered triggers the
 4    substantive and procedural requirements of other parts of the ESA. See 16 U.S.C. §
 5    1536 (consultation and substantive conservation requirement imposed on federal
 6    agencies); id. § 1538 (prohibition on take by public and private entities).
 7                                          V. FACTS
 8            30.    Joshua trees (Yucca brevifolia) are long-lived, monocotyledonous
 9    evergreen trees endemic to the Mojave Desert. Joshua trees can grow up to 70 feet
10    tall, although trees over 40 feet are rare. Trunks are fibrous and the one- to two-
11    inch-thick bark is soft and corklike. Joshua trees reproduce sexually through seed
12    production and sometimes asexually by rhizomes, branch sprouts, or basal sprouts.
13    Joshua trees are fleshy- or baccate-fruited species; fruits are borne in tight clusters
14    at the ends of branches. Fruits are indehiscent capsules, which become spongy and
15    dry with age. Mature fruits contain 30 to 50 seeds, which are flat to thickened with
16    smooth to undulate surfaces. Yuccas (Agavaceae) have an obligate pollination
17    mutualism with yucca moths (Lepidoptera, Prodoxidae). The plants rely on adult
18    moths for pollination, while the moth larvae feed on developing yucca seeds.
19    Joshua trees are pollinated by moths Tegeticula antithetica and T. synthetica.
20    Recruitment of Joshua trees requires a convergence of events including:
21    fertilization by their unique pollinators; seed dispersal and caching by rodents; and
22    seedling emergence from a transient seed bank triggered by isolated late-summer
23    rainfall. Alignment of these convergent events likely results in the successful
24    establishment of new seedlings only a few times in a century. The Joshua tree is
25    pictured below.1
26

27
      1
          Photo of a Joshua tree, released under a Creative Commons license by Bernard
28
      Gagnon.



                                                 8
     Case 2:19-cv-07025 Document 1 Filed 08/13/19 Page 9 of 12 Page ID #:9




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12
            31.    The Joshua tree occupies desert grasslands and shrublands in
13
      southeastern California, southern Nevada, northwestern Arizona, and southeastern
14
      Utah. There are no population number or trend estimates available for the Joshua
15
      tree; however, from climate modeling, it appears that suitable habitat for successful
16
      recruitment has contracted since the early 1900s due to the +1 °C (+1.8 °F) change
17
      in mean high July temperatures since that time.
18
            32.    Shifts and contractions in the Joshua tree range resulting from climate
19
      change is the most serious threat to this species in the foreseeable future. Despite
20
      being hardy desert plants, Joshua trees only thrive within a narrow range of
21
      environmental conditions. Although they can survive high temperatures, drought
22
      decreases survivorship and recruitment. Extreme cold events limit the distribution
23
      of Joshua trees, although they need a period of cold to maximize growth.
24
      According to multiple climate models, it appears that the zones of appropriate
25
      climate will shift drastically in the foreseeable future due to climate change, likely
26
      faster than the Joshua trees can expand or shift their range. Under the most severe
27
      climate scenario, there was a 90% reduction in Joshua tree distribution. Joshua
28




                                                 9
 Case 2:19-cv-07025 Document 1 Filed 08/13/19 Page 10 of 12 Page ID #:10




 1   trees are particularly susceptible to climate change and prone to extinction because
 2   of their limited dispersal capabilities and dependence on obligate pollinators.
 3         33.    On September 28, 2015, Guardians filed a petition requesting the
 4   Secretary to list the Joshua tree as a threatened species under the ESA throughout
 5   its range. The Secretary and FWS received the petition on September 29, 2015.
 6   81 Fed. Reg. 63,162 (Sept. 29, 2015).
 7         34.    On September 14, 2016, the Secretary issued a positive 90-day finding
 8   on Guadians’ petition. 81 Fed. Reg. 63,160-63,165 (Sept. 14, 2016). The
 9   Secretary concluded that the petition presented substantial scientific and
10   commercial information that Guardians’ request to list the Joshua tree as a
11   threatened species may be warranted based on Factors A and E under the ESA. Id.
12         35.    Because Defendants rendered a positive 90-day finding, Defendants
13   were then obligated to proceed to the second step in the ESA listing process,
14   completing a 12-month finding. Defendants must complete a 12-month finding
15   within 12-months of the receipt of a petition.
16         36.    On January 18, 2019, Guardians provided Defendants with written 60-
17   day notice of its intent to sue for the Secretary’s failure to make a 12-month
18   finding on the petition to list the Joshua tree. At that time, more than 12 months
19   had passed since Guardians submitted its petition. Defendants received the notice
20   of intent to sue on January 23, 2019. More than 60 days have passed since
21   Guardians provided this written notice.
22         37.    Guardians received a letter from Defendants dated March 7, 2019,
23   stating Defendants’ intent to post an updated National Listing Workplan. The
24   letter stated: “The updated Workplan will reflect our intent to issue 12-month
25   findings for the Joshua tree… by the end of fiscal year 2019.”
26         38.    In May of 2019, Defendants released an updated workplan that does
27   not include the Joshua tree. This indicates that, despite assurances to Guardians
28




                                               10
 Case 2:19-cv-07025 Document 1 Filed 08/13/19 Page 11 of 12 Page ID #:11




 1   that Defendants would make a finding in 2019, they have no intention of making a
 2   finding on this species before the end of Fiscal Year 2023 (at the earliest).
 3           39.     In May of 2019, Defendants released an updated workplan. 2 This
 4   workplan does not mention the Joshua tree, indicating that despite assurances that
 5   Defendants would make a finding in 2019, they have no intention of making a
 6   finding on this species before the end of Fiscal Year 2023. Therefore, an actual
 7   controversy exists between the parties within the meaning of 28 U.S.C. § 2201.
 8           40.     To date, Defendants have not made the required 12-month finding on
 9   Guardains’ petition to list the Joshua tree.
10                                   V. CLAIM FOR RELIEF
11          (Failure to Perform a Nondiscretionary Duty: Violation of the ESA)
12           41.     Guardians incorporates by reference all proceeding paragraphs.
13           42.     Defendants have failed to make a 12-month finding on Guardians’
14   petition to list the Joshua tree and have failed to publish such finding in the Federal
15   Register.
16           43.     By failing to render a 12-month finding on Guardians’ petition within
17   12 months of receipt, Defendants have violated their non-discretionary duty under
18   ESA Section 4(b)(3)(B), 16 U.S.C. § 1533(b)(3)(B), within the meaning of the
19   ESA’s citizen suit provision, 16 U.S.C. § 1540(g)(1)(c).
20                                 VI. PRAYER FOR RELIEF
21           WHEREFORE, WildEarth Guardians respectfully request that this Court
22   grant the following relief:
23           a. Declare that Defendants have failed to comply with their non-
24                 discretionary duty under the ESA by failing to make a 12-month finding
25                 on WildEarth Guardians’ petition to list the Joshua tree;
26

27
     2
         https://www.fws.gov/endangered/esa-library/pdf/5-Year%20Listing%20
28
     Workplan%20May%20Version.pdf).



                                                  11
 Case 2:19-cv-07025 Document 1 Filed 08/13/19 Page 12 of 12 Page ID #:12




 1         b. Order Defendants to make a 12-month finding on WildEarth Guardians’
 2            petition to list the Joshua tree and to publish such finding in the Federal
 3            Register by a reasonable date certain;
 4         c. Award WildEarth Guardians its costs of litigation, including reasonable
 5            attorneys’ fees;
 6         d. Such other and further relief as the Court deems just and proper.
 7

 8   Respectfully submitted this 13th day of August 2019.
 9
           /s/ Vanessa Shakib
10         VANESSA SHAKIB (CA Bar #287339)
           Shakib Law, PC
11         500 N Brand Blvd
           Suite 2000
12         Glendale, CA 91203
13
           Telephone: (818) 516-9532
           Email: Vanessa@vanessashakib.com
14
           /s/ Lindsay K. Larris
15
           LINDSAY K. LARRIS (CA Bar # 254270)
16         WildEarth Guardians
17         2590 Walnut Street
           Denver, CO 80205
18
           Telephone: (310) 923-1465
19         Email: llarris@wildearthguardians.org
20
           SAMANTHA RUSCAVAGE-BARZ (NM BAR # 23276)
21
           (Pro Hac Vice application forthcoming)
22         WildEarth Guardians
23
           301 N. Guadalupe St., Suite. 201
           Santa Fe, New Mexico 87501
24         Telephone: (505) 401-4180
25         Email: sruscavagebarz@wildearthguardians.org
26

27

28




                                              12
